NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



FRANK J. MADERI, KENDEY                          )
UNDERWOOD, JOSEPH V.                             )
PIOTROWSKI and CARLOS E.                         )
GUZMAN-ROIG,                                     )
                                                 )
               Petitioners,                      )
                                                 )
v.                                               )      Case No. 2D20-413
                                                 )
STATE OF FLORIDA,                                )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed September 30, 2020.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; Dee Anna
Farnell, Judge.

Marc F. Plotnick of Plotnick Law, P.A.,
St. Petersburg, for Petitioner Frank J.
Maderi.

Douglas J. Greenberg, St. Petersburg, for
Petitioner Kendey Underwood.

Bruce H. Denson, St. Petersburg,
for Petitioner Joseph V. Piotrowski.

Michael Braxton of Parks & Braxton, P.A.,
Miami, for Petitioner Carlos E. Guzman-
Roig.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia Richards,
Assistant Attorney General, Tampa, for
Respondent.


MORRIS, Judge.

              The petitioners, four military veterans charged with misdemeanor driving

under the influence (DUI), seek certiorari review of trial court orders denying their

motions to be accepted into the pretrial veterans' treatment intervention program in

Pinellas County in compliance with section 948.16(2), Florida Statutes (2019).1 The trial

court denied their motions on the basis that the "circuit has not created a misdemeanor

pretrial veterans' intervention program as referenced in section 948.16(2)." The

petitioners seek certiorari review in this court, arguing that a 2019 administrative order

established such a program in the Sixth Judicial Circuit and that the petitioners are

entitled to participate in the program.

              The petitioners each moved for acceptance into the pretrial veterans'

treatment intervention program under section 948.16(2), which provides as follows:

                     (2)(a) A veteran, as defined in s. 1.01, including a
              veteran who is discharged or released under a general
              discharge, or servicemember, as defined in s. 250.01, who
              suffers from a military service-related mental illness,
              traumatic brain injury, substance abuse disorder, or
              psychological problem, and who is charged with a
              misdemeanor is eligible for voluntary admission into a
              misdemeanor pretrial veterans' treatment intervention
              program approved by the chief judge of the circuit, for a
              period based on the program's requirements and the
              treatment plan for the offender, upon motion of either party
              or the court's own motion. However, the court may deny the
              defendant admission into a misdemeanor pretrial veterans'
              treatment intervention program if the defendant has


              1After the circuit court entered the orders, it granted the petitioners' motion
to consolidate the four cases for the purpose of filing a petition for writ of certiorari in this
court.


                                              -2-
              previously entered a court-ordered veterans' treatment
              program.
                      (b) While enrolled in a pretrial intervention program
              authorized by this section, the participant shall be subject to
              a coordinated strategy developed by a veterans' treatment
              intervention team. The coordinated strategy should be
              modeled after the therapeutic jurisprudence principles and
              key components in s. 397.334(4), with treatment specific to
              the needs of veterans and servicemembers. The
              coordinated strategy may include a protocol of sanctions that
              may be imposed upon the participant for noncompliance with
              program rules. The protocol of sanctions may include, but
              need not be limited to, placement in a treatment program
              offered by a licensed service provider or in a jail-based
              treatment program or serving a period of incarceration within
              the time limits established for contempt of court. The
              coordinated strategy must be provided in writing to the
              participant before the participant agrees to enter into a
              misdemeanor pretrial veterans' treatment intervention
              program or other pretrial intervention program. Any person
              whose charges are dismissed after successful completion of
              the misdemeanor pretrial veterans' treatment intervention
              program, if otherwise eligible, may have his or her arrest
              record of the dismissed charges expunged under s.
              943.0585.2

(Emphasis added.) At a consolidated hearing held on October 28, 2019, the petitioners

acknowledged that their cases had been transferred to "veterans' court," which the

petitioners argued includes the veterans' treatment intervention program. But

petitioners argued that they should not be required to enter a plea to the charges before

participating in the program. The petitioners argued that the statutory language

provides that if the petitioners successfully complete the program, the trial court is

required to dismiss the charges.




              2Section948.08(7) contains a similar provision for veterans charged with a
felony. Both provisions were enacted in 2012. Ch. 2012-159, §§ 18, 19, Laws of Fla.


                                            -3-
              The parties and the court discussed the recent of case of Simeone v.

State, 276 So. 3d 797 (Fla. 4th DCA), review denied, No. SC19-1430, 2019 WL

6249335 (Fla. Nov. 22, 2019), and the petitioners agreed that under that case, the trial

court has discretion to allow a veteran admission into the veterans' treatment

intervention program. But the petitioners argued that consent by the State is not

required. The State, on the other hand, argued that the Sixth Circuit had not created a

misdemeanor pretrial veterans' treatment intervention program. The State argued that

the "veterans' treatment court" that exists in the Sixth Circuit is not the same as a

misdemeanor pretrial veterans' treatment intervention program set forth in section

948.16.3 The State argued that the only pretrial intervention program is the one run by



              3Itappears that the Sixth Judicial Circuit's veterans' court was created in
2012 or 2013 after the legislature passed section 394.47891, a general statute that
provided as follows:

                      The chief judge of each judicial circuit may establish a
              Military Veterans and Servicemembers Court Program under
              which veterans, as defined in s. 1.01, and servicemembers,
              as defined in s. 250.01, who are convicted of a criminal
              offense and who suffer from a military-related mental illness,
              traumatic brain injury, substance abuse disorder, or
              psychological problem can be sentenced in accordance with
              chapter 921 in a manner that appropriately addresses the
              severity of the mental illness, traumatic brain injury,
              substance abuse disorder, or psychological problem through
              services tailored to the individual needs of the participant.
              Entry into any Military Veterans and Servicemembers Court
              Program must be based upon the sentencing court's
              assessment of the defendant's criminal history, military
              service, substance abuse treatment needs, mental health
              treatment needs, amenability to the services of the program,
              the recommendation of the state attorney and the victim, if
              any, and the defendant's agreement to enter the program.

§ 394.47891, Fla. Stat. (2012). Sections 948.08(7) and 948.16(2) were also added in
2012, but based on the State's arguments and the trial court's comments at the hearing,


                                            -4-
the State, which does not allow DUIs. The petitioners responded by arguing that

Administrative Order 2019-059, which was signed by Chief Judge Anthony Rondolino

on September 24, 2019, created a veterans' treatment intervention program in the Sixth

Circuit. At the conclusion of the hearing, the trial court indicated that it was persuaded

by the State's argument and was inclined to find that no veterans' treatment intervention

program existed in the Sixth Circuit. However, the trial court took the issue under

advisement. On January 6, 2020, the trial court denied the petitioners' motions by

separate written orders containing the following language:

                      In his present motion, the Defendant requests that
              this Court permit him entry into misdemeanor pretrial
              veterans' treatment intervention program. However, this
              circuit has not created a misdemeanor pretrial veterans'
              treatment intervention program referenced in section
              946.16(2), Florida Statutes. Therefore, the Court is unable
              to grant the Defendant's motion; it must be denied.

              In their instant petition for writ of certiorari, the petitioners argue that

Administrative Order (AO) No. 2019-059 for the Sixth Judicial Circuit created a veterans'

treatment intervention program as contemplated by section 948.16(2)(a). "To obtain

certiorari relief, a petitioner must demonstrate that the order departs from the essential

requirements of law, that it causes material injury, and that the petitioner lacks an

adequate remedy on appeal." Gincley v. State, 267 So. 3d 444, 446 (Fla. 4th DCA

2019) (quoting Dees v. Kidney Grp., LLC, 16 So. 3d 277, 279 (Fla. 2d DCA 2009)).

"Preclusion from receiving the benefit of a pretrial intervention program causes



it appears that no veterans' treatment intervention program was implemented as part of
the Sixth Circuit's veterans' court between the time that the general statute was enacted
in 2012 and the date that the administrative order at issue here was entered in 2019.




                                             -5-
irreparable harm." Id. (citing Hewlett v. State, 661 So. 2d 112, 116 (Fla. 4th DCA

1995)). The petitioners have satisfied the harm prong because if the trial court

incorrectly ruled that there is no veterans' treatment intervention program, there would

be no way for the petitioners to remedy the harm other than by filing this petition.

              Both parties refer to Simeone, the only case that discusses a veterans'

treatment intervention program, but it is not directly on point. In Simeone, a defendant

charged with felonies sought to be admitted into a veterans' treatment intervention

program but his admission was denied by the trial court based on the nature of his

charges. 276 So. 3d at 799. The defendant filed a petition for writ of mandamus,

arguing that because he satisfied the criteria under section 948.08(7), he was entitled to

admission in a veterans' treatment intervention program. 276 So. 3d at 802. It should

be noted that the court in Simeone used the term veterans' court and veterans'

treatment intervention program interchangeably. Id.

              The Fourth District held that mandamus was not the proper remedy

because "a defendant who satisfies section 948.08(7)'s criteria is merely 'eligible' for,

but not entitled to, admission into veterans' court, and that a judge's decision on

whether to admit an eligible and willing defendant into veterans' court is a discretionary

act, not a ministerial duty." 276 So. 3d at 803. The court treated the petition as a

petition for writ of certiorari but denied the petition because the statute does not require

the trial court to admit an eligible veteran into the program. Rather, the trial court has

discretion on whether to admit an eligible veteran. The court held that the trial court had

not deferred or abdicated its discretion in denying admittance to the defendant based on

the nature of the defendant's charges. Id. at 805-06.




                                            -6-
              This case is distinguishable from Simeone. There, the trial court denied

admission into the program after exercising its discretion. Here, the trial court did not

exercise its discretion by denying the petitioners' admission into the program. Rather,

the trial court denied admission into the program after making a finding that the program

does not exist in the Sixth Circuit, and it is that decision that this court must review.

              The language of AO 2019-059 indicates that a veterans' treatment

intervention program was created in the Sixth Circuit as contemplated by sections

948.08 and 948.16. The first paragraph of the order states in relevant part:

                      The Florida Legislature has appropriated non-
              recurring general revenue funds to the Sixth Judicial Circuit
              for the purpose of creating pretrial felony or misdemeanor
              veterans' treatment intervention programs in accordance
              with sections 948.08 and 948.16, Florida Statutes. Ch.
              2013-40, Line Item 3203. . . . In 2019, the Florida
              Legislature expanded those eligible for Veteran Treatment
              Court in section 394.47891, Florida Statutes.

(Emphasis added.) Ch. 2013-40, Laws of Florida, line item 3203 provides $600,000 in

nonrecurring general revenue funds to Pasco and Pinellas counties "to create, pursuant

to ss. 948.08(7)(a) and 948.16(2)(a), F.S., felony and/or misdemeanor pretrial veterans'

treatment intervention programs."

              Further, the eligibility criteria referenced in and attached to AO 2019-059

lists certain eligibility criteria if "funds appropriated in Ch. 2019-115, Line Item 3247 . . .

are used to fund the veterans' treatment intervention program." Chapter 2019-115,

Laws of Florida, line item 3247 provides for Pasco and Pinellas County to each receive

$150,000 "for felony and/or misdemeanor pretrial or post-adjudicatory veterans'

treatment intervention program." And the eligibility criteria attached to the order tracks

the language of sections 948.16(2)(a) and 948.08(7)(a).



                                              -7-
              Accordingly, it is clear that "a pretrial veterans' treatment intervention

program [was] approved by the chief judge of the circuit" in the Sixth Judicial Circuit by

AO 2019-059, as provided for in sections 948.08(7)(a) and 948.16(2)(a). It is irrelevant

that the AO used the term veterans' treatment court instead of veterans' treatment

intervention program where it is clear that the order was intending to implement the

veterans' treatment intervention program provided for in the statutes and funded by the

legislature. See Simeone, 276 So. 3d 797 (referring to veterans' court and veterans'

treatment intervention program interchangeably). Once the veterans' treatment

intervention program was established by the chief judge in AO 2019-059, the petitioners

were entitled to a determination by the trial court of whether they should be admitted

into the program. The petitioners are charged with misdemeanors, and section

948.16(2)(a) provides that a veteran meeting the criteria "and who is charged with a

misdemeanor is eligible for voluntary admission" into the program.4 The trial court

departed from the essential requirements of section 948.16(2) by denying petitioners'

admission into the veterans' treatment intervention program on the basis that no such

program exists when the chief judge established the program in AO 2019-059.

              Petition granted; order quashed.




KELLY and SMITH, JJ., Concur.




              4The   State argues that the petitioners have not established that they are
eligible for the program, if one exists. However, when one of the petitioners' counsel
asked to establish a record regarding the petitioners' eligibility for the program, the trial
court stopped him and said that the petitioners met the criteria.



                                             -8-